DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statements (IDS) filed on 10/19/2021 and 03/14/2022 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record alone or in combination would not teach the combination if incorporated into the independent claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an acquisition unit”, “a determination unit”, “a categorization unit”, “an extraction unit”, “a provision unit”, and “a specifying unit” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to claim 1, the claim recites a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query; a categorization unit configured to categorize the search queries input in a predetermined period among the search queries into a plurality of categories; and a determination unit configured to determine whether a categorization result by the categorization unit satisfies a predetermined determination condition or not.
The limitations directed towards determine whether a categorization result by the categorization unit satisfies a predetermined determination condition or not is a process that, under its broadest reasonably interpretation, covers performance of these limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query”, “a categorization unit” and “a determination unit”, nothing in the claim precludes these steps from practically being performed in the mind and/or by a human with pen and paper.
For example, but for the limitations stating “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query; a categorization unit configured to categorize the search queries input in a predetermined period among the search queries into a plurality of categories” and “a determination unit”, the mention of determine whether a categorization result by the categorization unit satisfies a predetermined determination condition or not, in the context of the claims, encompasses mentally determining whether or not a time period is appropriate based on user or query context. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation using a mental processes but for the recitation of well-understood and routine components, then it falls within the and “Mental Process” groupings of abstract idea. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application by additional elements. In particular the claims recite “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query”, “a categorization unit” and “a determination unit”. A “determination device”, “an acquisition unit”, “a categorization unit” and a “determination unit” are recited at high levels of generality (i.e., as generic computer components performing a generic computer function of “searching”) such that it amounts to no more than mere instructions to apply the exception. The recitation of “acquire a search query(ies) input by a plurality of input customers who have input a reference query” is interpreted by the examiner to be insignificant extra solution activity and it merely confines the claim to a particular technological environment or field of use for data gathering in conjunction with the abstract idea. These elements do not integrate the abstract idea into a practical application because it does not impose a meaningful limit on the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query”, “a categorization unit” and “a determination unit” are recited at high levels of generality to apply the exception using generic computer components. The recitation of “acquire a search query(ies) input by a plurality of input customers who have input a reference query,” is interpreted to be well understood, routine and conventional activity (Receiving or transmitting data over a network, Symantec (see MPEP 2106.06(d))). To further elaborate, the additional limitations “a determination device comprising: an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query”, “a categorization unit” and “a determination unit” do not impose a meaningful limit on the judicial exception and it merely confines the claims to a particular technological environment or field of use. Claim 1 is not patent eligible.
With respect to independent claims 14 and 15, they are representative of a method and non-transitory computer readable storage medium variant of independent claim 1, however, they are not different in the steps being invoked, accordingly, claim 14 and 15 are also not patent eligible.
With respect to claims 2-9 and 13, the claims recite additional elements which are recited at high levels of generality to apply the exception using generic computer components. The elements further elaborate the abstract idea and the human mind and/or with pen and paper can still perform these recited features. Therefore, claims 2-13 does not recite additional limitations which tie the abstract idea into a practical application and amount to significantly more than the identified judicial exception.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 10,664,512 B1) hereinafter “He‘512”, further in view of He et al. (US 8,055,655 B1) hereinafter “He‘655”.
With respect to claims 1, 14 and 15, He‘512 teaches a determination device, method and non-transitory computer readable storage medium, the determination device, method and non-transitory computer readable storage medium [see Abstract, disclosing systems and methods are provided for generating training data from queries and user interactions associated with media collections related to the queries, and training a machine learning model using the generated training data to generate a trained machine learning model], comprising:
an acquisition unit configured to acquire a search query(ies) input by a plurality of input customers who have input a reference query [see col. 13, lines 1-11, disclosing a computing system (e.g., server system 108, media collection scoring system 128, etc.) analyzes user data (e.g., user data 502) generated by a plurality of computing devices associated with a plurality of users in a messaging system, or other social network platform, to extract queries and user interactions associated with media collections related to the queries from the user data. The user data may be for a predetermined period of time (e.g., one week, three weeks, one month, fifty-five days, etc.). The user data may be generated by storing user queries and associated media collections in one or more databases]; and
a determination unit configured to determine whether a categorization result by the categorization unit satisfies a predetermined determination condition or not [see col. 13, lines 30-34, disclosing the user data is filtered to filter out infrequent queries for privacy reasons. For example, a search string (e.g., of a query) may need to occur a certain number of times (e.g., four) in a certain amount of time (e.g., three months) before it can be used for analysis purposes].
He’512 discloses the determination device, method and non-transitory computer readable storage medium, as referenced above.
He’512 does not teach a categorization unit configured to categorize the search queries input in a predetermined period among the search queries into a plurality of categories.
However, He’655 teaches a categorization unit configured to categorize the search queries input in a predetermined period among the search queries into a plurality of categories [see col. 9, lines 52-60, disclosing the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are being processed. Some users view more videos than others either overall, or at faster rate (i.e., more videos per unit time). For users who view more videos per unit time, the sliding window can be adjusted to have a shorter time span, such as 30 minutes. The length of the window can be set for a user to reach a desired number of video views per unit time for the sliding window, based on the user's average rate of views. For example, if the user views an average of 20 videos per hour, and the target for the sliding window is 10 videos, then the sliding window length is set to 30 minutes for this user. Thus, a shorter time window is utilized to capture the shifts in interest for users who have a high view rate, so that the user interaction analysis server 130 can accurately determine related videos based on the viewing behaviors of each user. Another factor for dynamically varying the window length is whether the user performs a search during a viewing session. Here, each search is used to restart the sliding window, as the search is used to indicate a shift in user interest. Restarting the sliding window in response to a new search query prevents pairs of videos which were positively interacted, but are separated from a new search query event indicating a shift in user interest, from being considered related videos; As understood by the Examiner, there are least two sets of categories, one set includes at least two categories one with users who view more than others or at faster rate and, although not explicitly stated, the other where users do not view more than others or at a slower rate. The other sets of categories include at least two categories, one category where a user performs a search during viewing session and, although not explicitly stated, the other where a user does not perform a search during a viewing session. The factor involving whether the user performs a search during a viewing session is interpreted to read on the claimed  a first categorization unit configured to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer and the sliding window that is restarted or the “current” window in which a viewer is consuming media is the claimed predetermined period].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the invention as taught by He’512 and incorporating the  restarting window based on a user submitting a search query during a viewing session, as disclosed by He’655.  Doing so would have enhanced He’512 since this beneficially ensures the most up to date relevant videos is presented to users [He’655, see col. 12, lines 26-27].
With respect to claim 8, the combination of He’512 and He’655 discloses the determination device of claim 1, as referenced above.  The combination further teaches a first output unit configured to output information that the reference query is appropriate if the determination unit determines that the categorization result satisfies a predetermined determination condition [He’512, see col. 13, lines 30-34, disclosing the user data is filtered to filter out infrequent queries for privacy reasons. For example, a search string (e.g., of a query) may need to occur a certain number of times (e.g., four) in a certain amount of time (e.g., three months) before it can be used for analysis purposes; the Examiner notes, a search string occurring a certain number of times in a certain amount of time before it can be used for analysis is interpreted to read on the claimed a determination unit configured to determine whether the predetermined period is appropriate or not based on whether the search query satisfies a predetermined condition or not because, in the context of the cited prior art, if a query doesn’t occur a certain number of times, it will be filtered out for privacy reasons or inappropriate for analysis; To further elaborate, the determined appropriate amount of time is three months and the satisfied predetermined condition is the search string occurring a certain number of times].

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over He’512 and He’655, further in view of Higuchi et al. (US 2018/0032579 A1) hereinafter “Higuchi”.
With respect to claim 2, the combination of He’512 and He’655 discloses the determination device of claim 1, as referenced above.  The combination does not teach wherein the determination unit determines whether a number of the categories into which the search queries have been categorized satisfies a predetermined condition or not.
However, Higuchi teaches herein the determination unit determines whether a number of the categories into which the search queries have been categorized satisfies a predetermined condition or not [see ¶0061, disclosing if the value of the neighborhood threshold θi is smaller than cluster radius Ri, the second specifying unit 150e specifies the cluster Ci as the neighborhood cluster; Namely, the second specifying unit 150e specifies the ith cluster Ci that satisfies the condition described below as the neighborhood cluster; The second specifying unit 150e outputs the cluster ID of the neighborhood cluster to the extracting unit 150f. R.i>θi (condition); As understood by the Examiner, the clusters that satisfies the condition is interpreted to read on the claimed determines whether a number of the categories into which the search queries have been categorized satisfies a predetermined condition or not].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to incorporate clusters that satisfies the condition, as disclosed by Higuchi.  Doing so would have enhanced the combination since the accuracy of the similarity search can be improved when compared with the conventional technology [Higuchi, see ¶0008].
With respect to claim 9, the combination of He’512 and He’655 discloses the determination device of claim 1, as referenced above.  The combination does not teach second output unit configured to output information that the plurality of categories into which the search queries are categorized are appropriate if the determination unit determines that the categorization result satisfies a predetermined determination condition.
However, Higuchi teaches second output unit configured to output information that the plurality of categories into which the search queries are categorized are appropriate if the determination unit determines that the categorization result satisfies a predetermined determination condition [see ¶0061, disclosing if the value of the neighborhood threshold θi is smaller than cluster radius Ri, the second specifying unit 150e specifies the cluster Ci as the neighborhood cluster; Namely, the second specifying unit 150e specifies the ith cluster Ci that satisfies the condition described below as the neighborhood cluster; The second specifying unit 150e outputs the cluster ID of the neighborhood cluster to the extracting unit 150f. R.i>θi (condition); As understood by the Examiner, the clusters that satisfies the condition is interpreted to read on the claimed determines whether a number of the categories into which the search queries have been categorized satisfies a predetermined condition or not].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination to incorporate clusters that satisfies the condition, as disclosed by Higuchi.  Doing so would have enhanced the combination since the accuracy of the similarity search can be improved when compared with the conventional technology [Higuchi, see ¶0008].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He’512, He’655 and Higuchi, further in view of Jarr et al. (US 20180181569 A1) hereinafter “Jarr”.
With respect to claim 3, the combination of He’512, He’655 and Higuchi discloses the determination device of claim 2, as referenced above.  The combination does not teach wherein the determination unit determines whether the number of the categories into which the search query of predetermined percentage or higher among the search queries are categorized is equal to or less than a threshold value.
However, Jarr teaches wherein the determination unit determines whether the number of the categories into which the search query of predetermined percentage or higher among the search queries are categorized is equal to or less than a threshold value [see ¶0065 and FIG. 5, discloses a search query can be received 502. As discussed, the search query may be received from a user device by, e.g., submitting a text search string, etc; The search query is associated with a set of items of a catalog of items provided through an electronic marketplace; For example, the search query can be for a movie franchise and the set of items can be associated with the movie franchise; In response to receiving the search query, the set of items can be determined 504; The set of items can be associated with a plurality of categories (e.g., movies, television shows, clothing, novelty gifts, toys, etc.); Whether the result set includes a threshold number of categories (e.g., multiple categories) can be determined 506; If the result set does not include multiple categories or a threshold number of categories, the result set can be displayed 508; However, if the result set is associated with multiple categories or a threshold number of categories, the categories of the result set can be identified 510; the Examiner notes, the result set that does not include multiple categories (only 1 category) or does not include a threshold number of categories (less than a threshold)) is interpreted to read on the claimed number of categories is equal to or less than a predetermined threshold value because the result set includes categories that are associated with a search query].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the techniques as taught by Jarr [see ¶0049].  Doing so would have enhanced the combination by incorporating a result set that does not include multiple categories (only 1 category) or does not include a threshold number of categories (less than a threshold))improving the user experience [Jarr, see ¶0061].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over He’512, He’655 and Higuchi, further in view of Fey et al. (US 2015/0160806 A1) hereinafter “Fey”.
With respect to claim 4, the combination of He’512, He’655 and Higuchi discloses the determination device of claim 2, as referenced above.  The combination does not teach wherein the determination unit specifies the category into which the search query of predetermined percentage or higher among the search queries is categorized and determines whether the number of the customer who have input the search query categorized into the specified category is equal to or higher than a predetermined threshold value.
However, Fey teaches wherein the determination unit specifies the category into which the search query of predetermined percentage or higher among the search queries is categorized and determines whether the number of the customer who have input the search query categorized into the specified category is equal to or higher than a predetermined threshold value [see ¶0053, disclosing the category for a query 109 can be determined, for example, based on a query-category mapping that specifies one or more categories to which each query in a set of queries has been categorized; For example, the query category mapping may specify that a query that includes the phrase "current temperature" maps to the category of weather queries; also, see ¶0057, discloses the additional content can be selected, for example, based on an analysis of query logs to identity types of information that users often request following a particular query; For example, if at least a threshold number of users that submitted a query for times at which a particular movie is playing subsequently submitted queries requesting reviews for the particular movie, then the additional content for the movie time query may include the review information; the examiner interprets the claimed search query of predetermined percentage or higher among the search queries to be any one search query out of a plurality of search queries because the search query of predetermined percentage or higher among the search queries must include at least one search query out of a plurality of search queries; Therefore, the cited one query that is submitted prior to subsequent submitted queries teaches at least one query out from a plurality of queries (or the search query of predetermined percentage or higher among the search queries); The cited query that is determined to belong to one or more categories based on query-category mapping is interpreted to read on the claimed the determination unit specifies the category into which the search query is categorized, wherein the cited search query that is, in the context of the cited prior art, submitted prior to subsequent submitted queries reads on the claimed the search query of predetermined percentage or higher among or at least one search query out of a plurality of search queries].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination by incorporating the number of users that is at least a threshold number as disclosed by Fey [see ¶0053 and 0057].  Doing so would have enhanced the combination since incorporating the number of users that is at least a threshold number provide personalized information in the answer box [Fey, see ¶0017].

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over He’512 and He’655, further in view of Gao et al. (US 2020/0311146 A1) hereinafter “Gao”.
With respect to claim 5, the combination of He’512 and He’655 discloses the determination device of claim 1, as referenced above.  The combination does not teach wherein the acquisition unit acquires the search query input in a period before reference time and date, at which the input customer has input a reference query, by predetermined time and date as the predetermined period.
However, Gao teaches wherein the acquisition unit acquires the search query input in a period before reference time and date, at which the input customer has input a reference query, by predetermined time and date as the predetermined period [see ¶0096-0099, discloses a query log line for a query may including all of the following information, or a subset or a superset thereof: The search query string itself (e.g., “Acme engineering”) and/or the sequence of keywords of the query string itself (e.g., [‘Acme’, ‘engineering’]); A date and/or time the search query was submitted to, received at, or processed by the search system; and/or Information indicating a user of the search system that submitted the search query such as, for example, a user identifier, a user account identifier, a machine identifier, a network address, a session identifier, etc; The examiner interprets the cited date and time used to determine when a query was submitted and processed to be a reference point (reference time and date)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination the date and time used to determine when a query was submitted, as taught by Gao.  Doing so would have enhanced the combination since incorporating date and time used to determine when a query was submitted provides better capturing of long-range dependencies in query keyword sequences [Gao, see ¶0053].
With respect to claim 6, the combination of He’512, He’655 and Gao discloses the determination device of claim 5, as referenced above.  The combination as modified further teaches it comprises:
wherein the acquisition unit acquires the search query(ies) input in a mutually different plurality of periods based on the reference time and date [He’655, see col. 9, lines 52-60, disclosing the time length of the sliding window can be dynamic and vary based a number of factors. One factor for varying the sliding window length is user activity for the user whose videos are being processed. Some users view more videos than others either overall, or at faster rate (i.e., more videos per unit time). For users who view more videos per unit time, the sliding window can be adjusted to have a shorter time span, such as 30 minutes. The length of the window can be set for a user to reach a desired number of video views per unit time for the sliding window, based on the user's average rate of views. For example, if the user views an average of 20 videos per hour, and the target for the sliding window is 10 videos, then the sliding window length is set to 30 minutes for this user. Thus, a shorter time window is utilized to capture the shifts in interest for users who have a high view rate, so that the user interaction analysis server 130 can accurately determine related videos based on the viewing behaviors of each user. Another factor for dynamically varying the window length is whether the user performs a search during a viewing session. Here, each search is used to restart the sliding window, as the search is used to indicate a shift in user interest. Restarting the sliding window in response to a new search query prevents pairs of videos which were positively interacted, but are separated from a new search query event indicating a shift in user interest, from being considered related videos];
the categorization unit categorizes the search queries into the plurality of categories for each of the period [He’655, col. 9, lines 52-60, as mentioned previously, the Examiner interpreted there are least two sets of categories, one set includes at least two categories one with users who view more than others or at faster rate and, although not explicitly stated, the other where users do not view more than others or at a slower rate. The other sets of categories include at least two categories, one category where a user performs a search during viewing session and, although not explicitly stated, the other where a user does not perform a search during a viewing session. The factor involving whether the user performs a search during a viewing session is interpreted to read on the claimed  a first categorization unit configured to categorize the input customers who have input the search queries in the predetermined period into a plurality of categories in accordance with the attribute of the input customer and the sliding window that is restarted or the “current” window in which a viewer is consuming media is the claimed predetermined period]; and
the determination unit determines whether the categorization result satisfies a predetermined determination condition or not for each period [He’655, col. 9, lines 52-60, the interprets restarting the window (period) based on a user submitting a search query during a viewing session to read on the claimed the determination unit determines whether the predetermined period is appropriate or not because restarting the sliding window indicates the current window is not appropriate due to a user expressing a shift in interest and the newly started window is appropriate].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over He’512 and He’655, further in view of Li et al (US 2014/0101119 A1) hereinafter “Li”.
With respect to claim 7, the combination of He’512 and He’655 discloses the determination device of claim 1, as referenced above.  The combination does not teach wherein the determination unit determines whether a high-level category into which the category into which the search query is categorized satisfies a predetermined condition or not.
However, Li teaches wherein the determination unit determines whether a high-level category into which the category into which the search query is categorized satisfies a predetermined condition or not [see ¶0017, discloses when a search query is received, the query can be passed to a plurality of domain classifiers; A domain classifier is a query classifier that determines the relationship of a query to the subject matter corresponding to a single domain; A domain can have various levels of specificity; Some domains can be general, such as a domain corresponding to "news", while other domains can be more specific, such as a domain corresponding to "news-sports" or a domain corresponding to "news-sports-baseball"; see ¶0018, disclosing depending on the domain classifier, a variety of evaluation factors may be used by a domain classifier to determine if a query is related to a domain; Some evaluation factors can be related to the keywords or other tokens in the query, possibly including the order of the keywords in the query; Other evaluation factors may be related to a search history context for a user that submitted the query; The search history context can include search context from within a current search session or browser session or search context over a longer period of time associated with a user]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the plurality of domain classifiers, as taught by Li.  Doing so would have enhanced the combination since incorporating the plurality of domain classifiers improves the ranking and/or filtering of answers after identifying potentially responsive results from web index 465 [Li see ¶0059].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over He’512 and He’655, further in view of Xie (US 2010/0179948 A1) hereinafter “Xie”.
With respect to claim 7, the combination of He’512 and He’655 discloses the determination device of claim 1, as referenced above.  The combination does not teach a specifying unit configured to specify, as a keyword used in targeting based on a first search query, a second search query input before the first search query is input and related to the first search query among the search queries.
However, Xie teaches a specifying unit configured to specify, as a keyword used in targeting based on a first search query, a second search query input before the first search query is input and related to the first search query among the search queries [see ¶0018-0024 and Fig. 1B, disclosing at 104, a first set of query keywords are determined based on the user input; The first set of query keywords may include one or more words; At 106, a user feedback log is obtained based on the first set of query keywords; The user feedback log, which is obtained from a database such as 156 in some embodiments, includes historical query results using the first set of query keywords as the target (or object) of the query and the selection frequency (also referred to as the click-through rate) by the users; At 108, a second set of query keywords that matches the first set of query keywords based on the user feedback log is determined; In some embodiments, the second set of query keywords includes latent meaning words derived based on the user feedback log; At 110, a query is made using at least some of the second set of query keywords, and query results are obtained; As understood by the Examiner, the query made from the determined second set of query keywords that matches the keywords from the first keywords is interpreted to read on the claimed a specified second search query input before the first search query is input and related to the first search query among the search queries because keywords from the first set of query keywords are interpreted to be used in targeting query results and the query made from the determined second set of query keywords that matches the keywords from the first keywords is submitted for search results, therefore the second set of query keywords are used input before the first set of query keywords are input (before the first search query is input and related to the first search query among the search queries); Furthermore, the query made from the determined second set of query keywords that matches the keywords from the first keywords is related to first set of query keywords because the query made from the determined second set of query keywords that matches the keywords from the first keywords].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the query made from the determined second set of query keywords that matches the keywords from the first keywords, as taught by Xie.  Doing so would have enhance the combination since incorporating the query made from the determined second set of query keywords that matches the keywords from the first keywords improves the accuracy rate and intelligence of the search engine [Xie, see ¶0021].


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. teaches a system and method for information recommendation.
Ron et al. teaches a machine learning model ensemble for computing likelihood of an entity failing to meet a target parameter.
Ballard teaches a method and system for informing content with data.
Lal et al. teaches an electronic communication system with drafting assistant.
Taira teaches a program, system and method for analyzing retrieval keyword.
Inohara et al. teaches a method and system for query processing.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563. The examiner can normally be reached M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JORGE A CASANOVA/Primary Examiner, Art Unit 2165